Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-12 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “the sealing device is made in one piece”, unclear what applicant is trying to claim, since the sealing device (e.g. made of pieces) comprises main part having inner sealing part and outer sealing part (e.g. 14 and 12), a biasing element (e.g. 22) and plurality of biasing elements (e.g. 20a-20b)?
Claim 8, “third outer side face” and “forth outer side face”, how does applicant have third and fourth without having first and second outer side face? This applies to 18. Please check all claims for similar errors.
Claim 9, “a second biasing means…respectively”, how does one have a second biasing means without having a first biasing means?
Claim 14, entire claim, unclear how this is possible without structure needed to create proper seal for flushing. Furthermore, in claim 1, the sealing device is for providing fluid sealing of a joint and further the claim calls for configured to seal off intermediate space. It appears that applicant is missing critical elements to provide the flushing of intermediate space.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-12 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsura (US. 20070145691A1). It is noted that examiner has considered a robot as a machine.
Katsura discloses a robot (e.g. some machine having a joint as described in Katsura) comprising at least one joint and a sealing device for providing a fluid tight sealing of the joint, wherein the joint (e.g. joint having 5 and 6) has a first part (e.g. 5) and a second part (e.g. 2) with a relative movement in between, the sealing device comprising an outer sealing part (e.g. part having 64 and 65) designed to contact the first part and the second part, an inner sealing part (e.g. part having 54 and 55) designed to contact the first part and the second part, a spacing structures (e.g. structures B) connecting the outer sealing part and the inner sealing part, wherein the outer sealing part and the inner sealing part define an intermediate space (e.g. space adjacent to structures B) between the outer sealing part and the inner sealing part, wherein the outer sealing part and the inner sealing part are configured to seal off the intermediate space from both an exterior and an interior of the joint (e.g. that is the case as shown in figures), wherein the intermediate space is configured to be in fluid contact with both the first parts and the second part, and the sealing device is made of one piece (e.g. figures show this).
Regarding claim 2: Wherein the spacing structure comprises a plurality of spacing elements (e.g. each element B) spacing the outer sealing part from the inner sealing part.
Regarding claim 3: Wherein the plurality of spacing elements define flow channels between the spacing elements (e.g. flow channels shown in figure 4).
Regarding claim 4: Wherein the spacing elements divide the annular intermediate space into two
annular spaces, and wherein the flow channels fluidly connect the two annular spaces (e.g. figures 1-4 show this).
Regarding claim 5: Wherein the outer sealing part comprises a first outer side face designed to abut a first face of the first part and a second outer side face designed to abut a first face of the second part (e.g. 62a-63a contacting 5 and 2).
Regarding claim 6: Wherein the outer sealing part comprises a first biasing means biasing (e.g. material of R) the first outer side facet and the second outer side face towards the first face of the first part and the first face of the second part, respectively (e.g. that is the case do to material resiliency and structure of the portion R).
Regarding claim 7: The first outer side face and/or the second outer side face has a structure that prevents advancement of the sealing device into the exterior of the joint and/or into the interior of the joint (that is the case do to structure 51, 61, 11 and 31).
Regarding claim 8: Wherein the inner sealing part comprises a third outer side face designed to abut a second face of the first parts, and a fourth outer side face designed to abut a second face of the second parts (e.g. 52a-53a contacting 5 and 2).
Regarding claim 9: Wherein the inner sealing part comprises a second biasing means (e.g. material of R) biasing the third outer side face and the fourth outer side face towards the second face of the first part and the second face of the second part, respectively (e.g. that is the case do to material resiliency and structure of the portion R).
Regarding claim 11: The intermediate space is defined by some of the faces of the first part and some of the faces of the second part (e.g. figure 1 shows this).
Regarding claim 12: Wherein the sealing device is symmetrical about at least one radial plane (e.g. figures show this).
Regarding claim 14: The robot comprising a flushing arrangement including tubes to pass flushing fluid to and from each intermediate space of the sealing device (e.g. that is the case when or if one configures ports connected to intermediate space with flushing liquid)
Regarding claim 15: The robot comprises hollow spaces where the tubes are arranged (e.g. that would be the case for any machine comprising the joint, such as production process equipment or other equipment described in paragraph 0002).
Regarding claim 16: Wherein the outer sealing part comprises a first outer side face designed to abut a first face of the first part, and a second outer side face designed to abut a first face of the second part (e.g. see rejection of claims above).
Regarding claim 17: Wherein the first outer side face and/or the second outer side face has a structure that prevents advancement of the sealing device into the exterior of the joint and/or into the interior of the joint (e.g. see rejection of claims above).
Regarding claim 18: Wherein the inner sealing part comprises a third outer side face designed to abut a second face of the first part, and a fourth outer side face designed to abut a second face of the second part (e.g. see rejection of claims above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675